        Case 1:16-cv-01724-RC Document 165 Filed 07/23/20 Page 1 of 5




James Kaste, WSB No. 6-3244                Anthony L. Rampton, UT Bar No. 2681
Deputy Attorney General                    Kathy A.F. Davis, UT Bar No. 4022
Elliott Adler, WSB No. 7-6434              Assistant Attorney General
Assistant Attorney General                 David Halverson, Bar No. 992858
Wyoming Attorney General’s Office          Special Assistant Attorney General
2320 Capitol Ave.                          5110 State Office Building
Cheyenne, WY 82002                         P.O. Box 142477
Telephone: 307-777-7895                    Salt Lake City, UT 84114-2477
Facsimile: 307-777-3542                    Telephone: 801-537-9801
james.kaste@wyo.gov                        arampton@utah.gov
elliott.adler@wyo.gov                      kathydavis@utah.gov
Attorneys for the State of Wyoming         dhalverson@utah.gov
                                           Attorneys for the State of Utah


                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



 WILDEARTH GUARDIANS, et al.,
                                         Case No. 1:16-cv-01724-RC
              Plaintiffs,
                                         STATE OF WYOMING AND
       vs.                               STATE OF UTAH’S RESPONSE TO
                                         PLAINTIFFS’ NOTICE OF
 BERNHARDT, et al.,                      SUPPLEMENTAL AUTHORITY

              Federal Defendants,

       and

 WESTERN ENERGY ALLIANCE, et al.

              Intervenor – Defendants.
         Case 1:16-cv-01724-RC Document 165 Filed 07/23/20 Page 2 of 5




       On July 17, 2020, the Plaintiff Advocacy Groups filed a Notice of Supplemental Authority

claiming that an order vacating the Bureau of Land Management’s 2018 rule rescinding the 2016

Waste Prevention Rule has some bearing on the remaining issue in these proceedings. See State

of California v. Bernhardt, No. 4:18-cv-05712-YGR, at 55-56 (N.D. Cal. July 15, 2020)

(ECF_177). It does not. The California court vacated the Bureau’s rescission of a rule governing

oil and gas operations across the country on various grounds, including the agency’s decision not

to study the consequences of the rescission through an environmental impact statement (EIS). The

Advocacy Groups invite the Court to overlay this fundamentally different case onto the case here

in an attempt to revisit this Court’s original ruling. The Court should reject this invitation and

disregard the Advocacy Groups’ Notice.

       First, the case before this Court does not involve a nationwide rule or any meaningful

change to the Bureau’s broader oil and gas leasing program. Rather, this case focuses solely on the

adequacy of a supplemental analysis prepared by the Bureau to quantify potential GHG emissions

from the sale and development of 283 oil and gas leases in Wyoming. It is therefore unrealistic for

the Advocacy Groups to suggest the environmental analysis required to study the impacts of

rescinding a nationwide rule, and the analysis required to examine a routine leasing process

conducted by the Bureau in a single state, are one and the same.

       Second, the Bureau did in fact prepare EISs to support the sale of the 283 oil and gas leases

at issue in this case. A key fact in the California case was that neither the 2016 rule nor the

rescission were analyzed in an EIS. See (ECF_163). By contrast, here the Bureau prepared several

EISs that exhaustively analyzed and studied the impact of oil and gas leasing on the leased parcels

prior to declaring those parcels open to leasing. (ECF_99 at 31-32) (noting that the Bureau spent




                                                1
          Case 1:16-cv-01724-RC Document 165 Filed 07/23/20 Page 3 of 5




thousands of pages analyzing oil and gas development in EISs). The supplemental EA in this case

is but one of many analyses prepared by the Bureau to examine the consequences of its decision.

       Third, the procedural posture of this case is distinct in that the case is before this Court

following a remand order for supplemental analysis by the Bureau. This Court has already

reviewed and identified the deficiencies in the Bureau’s original environmental analyses. See

generally (ECF_99). In accordance with that review, this Court found that the Bureau only needed

to supplement its original environmental analyses by quantifying potential GHG emissions from

the leases and comparing those estimates to local, regional, and national emissions. (Id. at 49)

(“Simply put, NEPA required more robust analyses of GHG emissions”). Therefore, unlike the

California case, the question before this Court is not whether the Bureau should have prepared an

EIS, but whether the Bureau’s supplemental analysis complies with this Court’s order.

       Finally, the Advocacy Groups cite the California order for the apparent proposition that

this Court was wrong in holding that the Bureau need only supplement its analysis as opposed to

preparing yet another EIS. See California, et. al. v. Bernhardt, No. 4:18-cv-05712-YGR (ECF_163

at 2). The excerpt from the California case cited by the Advocacy Groups reflects that the

California court deemed the effects of the rescission as “highly uncertain” and therefore it could

not go forward in the absence of an EIS. California, et. al. v. Bernhardt, No. 4:18-cv-05712-YGR

(ECF_177 at 50-53). Since this Court unequivocally found that the impacts from leasing were not

highly uncertain as oil and gas leasing is “common place in the west,” the Advocacy Groups seem

to suggest that this Court’s holding was wrong and the EIS issue should be reconsidered. (ECF_99

at 53-56). It should not.

       Because this case is factually, procedurally and substantively unlike State of California v.

Bernhardt, this Court should disregard the Advocacy Groups’ Notice.




                                                2
  Case 1:16-cv-01724-RC Document 165 Filed 07/23/20 Page 4 of 5




Dated this 23rd day of July 2020.


                                    /s/ Elliott Adler
                                    James Kaste, WSB No. 6-3244
                                    Deputy Attorney General
                                    Elliott Adler, WSB No. 7-6434
                                    Assistant Attorney General
                                    Wyoming Attorney General’s Office
                                    2320 Capitol Avenue
                                    Cheyenne, WY 82002
                                    Telephone: 307-777-6946
                                    Facsimile: 307-777-3542
                                    james.kaste@wyo.gov
                                    elliott.adler@wyo.gov

                                    Counsel for the State of Wyoming

                                    /s/ David Halverson (with permission)
                                    Anthony L. Rampton, UT Bar No. 2681
                                    Kathy A.F. Davis, UT Bar No. 4022
                                    Assistant Attorney General
                                    David Halverson, Bar No. 992858
                                    Special Assistant Attorney General
                                    5110 State Office Building
                                    P.O. Box 142477
                                    Salt Lake City, UT 84114-2477
                                    Telephone: 801-537-9801
                                    arampton@utah.gov
                                    kathydavis@utah.gov
                                    dhalverson@utah.gov

                                    Counsel for the State of Utah




                                       3
          Case 1:16-cv-01724-RC Document 165 Filed 07/23/20 Page 5 of 5




                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 23rd day of July 2020, the foregoing was served by the Clerk

of the U.S. District Court of Columbia through the Court’s CM/ECF system, which will send

notification of such filing to other participants in this case.



                                                        /s/ Elliott Adler
                                                        Wyoming Attorney General’s Office




                                                   4
